HUGHES, J.,
dissenting.
hi respectfully dissent.
Some contracts require more formality than others, such as a will, or the sale of an immovable. Different rules may apply in proving these in the event a dispute arises.
While recognizing the difficulty of obtaining documents from modern-day Iran, the concept of proving a marriage by a preponderance of the evidence from the testimony of the parties is troubling. A clear and convincing standard of proof might be desirable under these circumstances.